Citation Nr: 1501389	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to April 1998.

These matters come before the Board of Veterans' Appeals (BVA or Board) from September 2005 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in January 2012.

While service connection for left foot disability had been noted as being on appeal, the Board observes that in August 2012 the Veteran was granted service connection for left hallux valgus, and in a June 2010 statement the Veteran withdrew the issues of service connection for left foot metatarsophalangeal degenerative joint disease and left foot degenerative joint disease of the tibiotalar joint.  Therefore, the Board finds that the issue of entitlement to service connection for left foot disability is not before the Board.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left ankle disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that a bilateral pes planus disability is likely related to active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral pes planus disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Lay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014). 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

As a preliminary matter, the Board observes that there is not clear and unmistakable evidence establishing that pes planus existed prior to service.  Pes planus was not noted on the Veteran's entry to service, and the Veteran, while admitting to foot problems prior to service, indicated that she had not had any foot problems the few years or so prior to service.  That contention is confirmed by the statement of a high school classmate of the Veteran, who noted that the Veteran had made no complaints to her of any foot problems, despite being active in sports during high school.  Further, in June 2004 a medical professional described the Veteran's pes planus as "acquired pes planus."  In sum, as the Board finds that there is not clear and unmistakable evidence establishing that the Veteran's pes planus existed prior to service.  Therefore, the Veteran is presumed to be in sound condition as to pes planus when she entered active duty service.  38 U.S.C.A. § 1111 (West 2014).

While the Veteran's service medical records do not show specific complaints of, or treatment for, pes planus during service, the Board observes that there is sufficient evidence in the claims file to show that during service she incurred or had problems related to pes planus.  In various statements, the Veteran has indicated that because she was making complaints related to problems with her knees during service, she felt hesitant to report the problems she was having with her boots and feet.  Further, the Board notes that in May 2010 statements, service comrades who served with the Veteran in the same company stated that the Veteran had complained to them that she was having problems with her feet and often had to take a break and soak them.  Those service comrades also observed that the Veteran had told them that she was reluctant to make complaints about her feet as it could be detrimental to her career.  The Board observes that while specific complaints related to pes planus were not made during service, evidence in the claims file indicates that the Veteran had long-term problems with her boots and footwear during service.

The Board notes that lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Here, the Board acknowledges that the Veteran is competent to describe her symptoms of pes planus in service, and her statements are credible as there is corroborating evidence from former fellow servicemembers.  What remains to be established is whether the Veteran's current pes planus is related to her complaints of foot problems in service.  The Veteran is competent to observe the presence of flat feet during and after service and the Board finds her account, and the corroborating lay statements, of in-service onset of symptomatic pes planus to be probative evidence in support of her claim.  In addition, the medical records show a diagnosis of pes planus after her discharge from service and a current diagnosis of pes planus.

While the February 2012 VA examiner did not provide a supporting opinion, the Board notes that the February 2012 VA examiner considered the Veteran's pes planus as having existed prior to service and did not comment on the supporting lay statements.  These factors tend to greatly lessen the probative value of the February 2012 VA negative opinion.

The Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's bilateral pes planus disability is related to service.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's pes planus is shown to have been incurred during service.  Therefore, service connection for bilateral pes planus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is granted.


REMAND

In August 2011 the RO denied service connection for left ankle disability.  In a statement received in April 2012, the Veteran essentially expressed disagreement with the August 2011 rating decision denying service connection for left ankle disability.  As a result of the Veteran's timely filing of a notice of disagreement to the August 2011 rating action that denied service connection for left ankle disability, the issue must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for a left ankle disability.  The Veteran and representative should be clearly advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to that issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


